Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 21, 2022.

Claim Objections
1.	Claim 2 is objected to because of the following informalities: Claim 2 recites “the discrete pieces of scrap particulate matter are defined as at least one of ground pieces at least one of the grey regrind material or the green regrind material or shredded pieces of the grey regrind material or the green regrind material”, this appears to be an error and an incorrect formatting of a Markush group. It appears the claim should read “the discrete pieces of scrap particulate matter are formed from at least one of ground pieces of the grey regrind material, ground pieces of the green regrind material, shredded pieces of the grey regrind material, and shredded pieces of the green regrind material” OR “the discrete pieces of scrap particulate matter are formed from ground pieces of the grey regrind material, ground pieces of the green regrind material, shredded pieces of the grey regrind material, or shredded pieces of the green regrind material”. Appropriate correction is required.

2.	Claim 10 is objected to because of the following informalities: Claim 10 recites “the plurality of bonded area lines is defined at least one of a plurality of pocket boundary stitch lines, a plurality of pocket boundary weld junctions, or a plurality of pocket boundary baffle walls”, this appears to be an error and should read “the plurality of bonded area lines are formed by at least one of a plurality of pocket boundary stitch lines, a plurality of pocket boundary weld junctions, or a plurality of pocket boundary baffle walls” OR “The article of footwear of claim 9 wherein the outer layer is coupled to the inner layer by at least one of a plurality of pocket boundary stitch lines (140; para.73), a plurality of pocket boundary weld junctions, or a plurality of pocket boundary baffle walls extending between the inner layer and the outer layer”. It is unclear why Applicant is claiming “bonded area lines” when the claim further defines the “bonded area lines” to be specific structures. Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 3 and 8-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 3 recites “each discrete piece of scrap particulate matter has a different shape”. The claimed limitation is indefinite as it is unclear how each and every piece of particulate matter has a different shape from all of the other pieces. While some discrete pieces may have a different shape from others, material being ground or shredded through a machine does not ensure each and every piece is different from all of the other pieces. Claim 3 is rejected as best understood by examiner.
Claim 8 recites “wherein the layer of scrap particulate matter further comprises a resin binder, wherein each of the discrete pieces of scrap particulate matter are secured to one another via the resin binder”. The claim limitation is indefinite as Claims 1 and 2, from which 8 depends, claim the scrap particulate matter as discrete pieces and those pieces are clearly not discrete when bound together in a resin. After a full review of Applicant’s disclosure, it appears Applicant is meaning to claim a layer of resin material that contains discrete pieces of scrap particulate matter. Claim 8 is rejected as best understood by examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mokos (US 2013/0055590) in view of Goldwasser (US 2013/0212906).
Regarding Claim 1, Mokos discloses an article of footwear comprising: a sole structure (120); and an upper (110) fixedly attached to the sole structure (as seen in Fig.3), the upper including a wall (152,154,156 of 111 or 112) that at least partially surrounds an interior volume operative to receive a foot of a wearer (para.70; Fig.2 & 3), wherein the wall comprises: an inner layer (156); an outer layer (152) coupled to the inner layer, such that the inner layer and the outer layer define a closed pocket therebetween (para.89; as seen in Fig.2 & 8); a layer of material (154) disposed 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the layer of material of Mokos with the layer of scrap particulate matter taught by Goldwasser, as a simple substitution of one well know type of upper material for another in order to yield the predictable result of providing a durable material with the desired aesthetic appearance to the footwear. Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.07. When in combination Mokos and Goldwasser teach the layer of scrap particulate matter is disposed between the inner layer and the outer layer and dispersed throughout the closed pocket; and the layer of scrap particulate matter is at least partially visible through the outer layer.

Regarding Claim 2, Goldwasser further teaches an article of footwear of claim 1 wherein the layer of scrap particulate matter comprises a plurality of discrete pieces of scrap particulate matter, and wherein the discrete pieces of scrap particulate matter are 

Regarding Claim 3, Goldwasser further teaches an article of footwear of claim 2 wherein each discrete piece of scrap particulate matter has a different shape (para.21-22 & 24; i.e. when the polyurethane is cut or ground into particles, some particles would have a different shape from others by virtue of the cutting and grinding machines).

Regarding Claim 4, Goldwasser further teaches an article of footwear of claim 2 wherein the plurality of discrete pieces of scrap particulate matter is a plurality of discrete pieces of the grey regrind material (para.21-22), wherein the discrete pieces of the grey regrind material comprise surplus material from an upper of another article of footwear (para.22 & 32), and wherein the discrete pieces of the grey regrind material comprise at least one of a leather material, a textile material, a polymer material (para.22-23), or a foam material. It is noted that “grey regrind material” and “wherein the discrete pieces of the grey regrind material comprise surplus material from an upper of another article of footwear” recites a product-by-process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. See MPEP 2113. Mokos and Goldwasser discloses the structure of the invention as claimed and therefore the process by which 

Regarding Claim 5, Goldwasser further teaches an article of footwear of claim 2 wherein the plurality of discrete pieces of scrap particulate matter is a plurality of discrete pieces of the grey regrind material (para.21-22), wherein the discrete pieces of the grey regrind material comprise surplus material from a sole structure of another article of footwear (para.22 & 32), and wherein the discrete pieces of the grey regrind material are formed of at least one of a foamed-thermoplastic material or a thermoset material (para.22-24 & 33). It is noted that “grey regrind material” and “wherein the discrete pieces of the grey regrind material comprise surplus material from a sole structure of another article of footwear” recites a product-by-process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. See MPEP 2113. Mokos and Goldwasser discloses the structure of the invention as claimed and therefore the process by which the scrap particulate matter is obtained is not germane to the issue of patentability. Patentability shall not be given for the process by which the claimed product was made.

Regarding Claim 6, Goldwasser further teaches an article of footwear of claim 2 wherein the plurality of discrete pieces of scrap particulate matter is a plurality of discrete pieces of the green regrind material (para.21-22), wherein the discrete pieces 

Regarding Claim 7, Goldwasser further teaches an article of footwear of claim 2 wherein the plurality of discrete pieces of scrap particulate matter is a plurality of discrete pieces of the green regrind material (para.21-22), wherein the discrete pieces of the green regrind material comprise recycled material from a sole structure of another article of footwear (para.22 & 32), and wherein the discrete pieces of the green regrind material comprise at least one of a foamed-thermoplastic material or a thermoset material (para.22-24 & 33). It is noted that “green regrind material” and “wherein the discrete pieces of the green regrind material comprise recycled material from a sole structure of another article of footwear” recites a product-by-process limitation. Even 

Regarding Claim 8, Goldwasser further teaches an article of footwear of claim 2 wherein the layer of scrap particulate matter further comprises a resin binder (para.26 & 30), wherein each of the discrete pieces of scrap particulate matter are secured to one another via the resin binder. It is noted that “wherein the layer of scrap particulate matter further comprises a resin binder, wherein each of the discrete pieces of scrap particulate matter are secured to one another via the resin binder” recites a product-by-process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. See MPEP 2113. Mokos and Goldwasser discloses the structure of the invention as claimed and therefore the process by which the scrap particulate matter is obtained is not germane to the issue of patentability. Patentability shall not be given for the process by which the claimed product was made.



    PNG
    media_image1.png
    448
    731
    media_image1.png
    Greyscale


Regarding Claim 10, Mokos discloses an article of footwear of claim 9 wherein the outer layer is coupled to the inner layer at a plurality of bonded area lines (See annotated Figure below), and wherein the plurality of bonded area lines is defined at 


    PNG
    media_image2.png
    588
    687
    media_image2.png
    Greyscale


Regarding Claim 11, Mokos discloses an article of footwear of claim 10 wherein: a plurality of auxiliary stitch lines (See annotated Figure above) extends between the inner layer and the outer layer (para.73-74); the plurality of auxiliary stitch lines is disposed in a predetermine pattern (as seen in Fig.3 & 4); and one of the auxiliary stitch lines traverses the closed pocket (as seen in the annotated Figure above).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN E LYNCH whose telephone number is (571)272-3267. The examiner can normally be reached Monday to Friday, 8:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MEGAN E LYNCH/Primary Examiner, Art Unit 3732